SHEPHERD, J.
Affirmed. See Gen. Impact Glass & Windows Corp. v. Rollac Shutter of Tex., Inc., 8 So.3d 1165, 1167 (Fla. 3d DCA 2009) (finding no valid written arbitration agreement existed when the arbitration provision was not incorporated into all’ of the parties’ documents); Rolls-Royce PLC v. Royal Caribbean Cruises LTD., 960 So.2d 768 (Fla. 3d DCA 2007); Steve Owren, Inc. v. Connolly, 877 So.2d 918, 920 (Fla. 4th DCA 2004) (“[N]o party may be forced to submit a dispute to arbitration that the party did not intend and agree to arbitrate.”).
LAGOA, J., concurs.